Title: To Alexander Hamilton from William S. Smith, 25 March 1800
From: Smith, William Stephens
To: Hamilton, Alexander


Union Brigade [Scotch Plains, New Jersey]March 25th. 1800
Major General Hamilton
Sir

I have communicated to Colo. Ogden the arrangements I have made relative to the experiments I am making on the proper measure of the pace, as stated in your Letter of the 18th. to whom at present, I beg leave generally to refer you. I have made arrangements to procure the necessary pendulums to correctly mark the cadence of the common 75—Quick 100—& wheeling times 120. pr. minute, I must confess I am attached to the english time. I know it to be founded on the most approved Prussian system, and is the basis of those highly improved Evolutions, published by Colo. Dundas on which British tactic is now founded, and which is elivating the British army to a point of reputation which they have so long stood in need of.
I find that the British pace gives 65½ yards pr. minute which in 8 minutes covers 522⅔ yds. that our pace pr. minute gives but 50 yards pr. minute in 8 minutes covers 400 yards, of course the advantage gained in 8 minutes is 122⅔ds. yards
If therefore we can introduce and accostom our troops to the Prussian or British step, I think there can be no hesitation which to chuse. I will however do myself the honor of reporting the result of experiments about to be made. I should wish your permission to try the steps when acquired, upon British or Prussian principles of tacticks extracts from which and some notes personally made, I am possessed of, but feel a diffidence in entering on these experiments, without your permission being previously obtained.
I have the Honor to be, with great respect Sir.   Your most obed. Humble Servt.

W. S. SmithLt. Colo. of ye. 12th
